DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 December 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because they lack shading that properly illustrates the separate components of the invention.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 
The design must be represented by a drawing that complies with the requirements of § 1.84  and must contain a sufficient number of views to constitute a complete disclosure of the appearance of the design.  Appropriate and adequate surface shading should be used to show the character or contour of the surfaces represented. Solid black surface shading is not permitted except when used to represent the color black as well as color contrast. Broken lines may be used to show visible environmental structure, but may not be used to show hidden planes and surfaces that cannot be seen through opaque materials. Alternate positions of a design component, illustrated by full and broken lines in the same view are not permitted in a design drawing. Photographs and ink drawings are not permitted to be combined as formal drawings in one application. Photographs submitted in lieu of ink drawings in design patent applications must not disclose environmental structure but must be limited to the design claimed for the article
The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color (MPEP § 1.84 (m)).

Specification
The disclosure is objected to because of the following informalities: the abstract should be within the range of 50 to 150 words in length.  
Appropriate correction is required.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 13-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzei (U.S. Patent 4,123,800) in view of Cheng (U.S. Patent 4,931,225) in further view of Maslak (U.S. Patent Publication 2012/0222744).
Regarding claim 1, Mazzei discloses a Venturi device 10 for introducing a second fluid into a first fluid comprising:
a T-joint component (see FIG. 1) comprising a first elongated tube 16/17 extending along a first direction (horizontal as seen in FIG. 1) and a second elongated tube 11 extending along a second direction (vertical as seen in FIG. 1), wherein said first elongated tube comprises a first inlet port 22 and 
a converging component (25 at 31) with a converging angle is shaped and dimensioned to slip fit within the first through-opening of the first elongated tube through the first inlet port and comprising a cross-section that decreases along the first direction from the first inlet port to the inner section of the first though-opening;
a diverging component (25 at 32) with a diverging angle is shaped and dimensioned to slip fit within the first through-opening of the first elongated tube through the outlet port and comprising a cross-section that increases along the first direction from the inner section of the first though-opening to the outlet port;
wherein the converging component is coaxially aligned with the diverging component along the first direction (along central axis of flow 15); and
wherein the first fluid enters the converging component through the first inlet port and flows toward the inner section of the first though-opening and the second fluid is drawn into the inner section (through port means 40/45) of the first through-opening from the second inlet port through the second through-opening and wherein the second fluid mixes with the first fluid in the inner section of the first through-opening thereby forming a mixed fluid and the mixed fluid flows through the diverging component and exits though the outlet port (FIG. 1, 4; Col. 1 line 46-Col. 2 line 34, Col. 2 line 45-68).
Mazzei is silent regarding the converging angle in the range of 15 to 25 degrees relative to the first direction and the diverging angle in the range of 5 to 8 degrees relative to the first direction.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Mazzei by making the converging angle 21 degrees, which is within the range 15 to 25 degrees, as taught by Cheng, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art as well as since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Furthermore, Maslak teaches a Venturi device 1 with a diverging component (at 8) comprises a diverging angle (preferably between 4 and 10 degrees) in the range of 5 to 8 degrees relative to the first direction (FIG. 1; Paragraph 32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Mazzei by making the diverging angle between 4 and 10 degrees, which encompasses the range 5 to 8 degrees, as taught by Maslak, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art as well as since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 2, Mazzei, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Mazzei further discloses a gap 46 is formed between adjacent inner ends of the converging component and the diverging component (see FIG. 4) and wherein the gap is located within the inner section of the first through-opening and the second fluid mixes with the first fluid within the gap (FIG. 1, 4; Col. 2 line 23-34 and 45-68).

Mazzei further discloses the converging component position and the diverging component position within the T-joint component are secured and the gap remains unchanged during operation (FIG. 1, 4; Col. 2 line 23-34 and 45-68).
Regarding claim 4, Mazzei, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Mazzei further discloses first (created by 16 where the further left portion of 25 contacts 16) and second (created by 17 where the further right portion of 25 contacts 17) shoulders are formed around an outer end of the converging cone and an outer end of the diverging cone, and the first and second shoulders are recessed into the inlet port and outlet port of the T-joint (see FIG. 1), respectively, thereby securing the converging component position and the diverging component position within the T-joint and relative to each other (FIG. 1).
Regarding claim 5, Mazzei, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Mazzei further discloses the converging component comprises an elongated body (the farthest left portion of 25 to 45) having a cylindrical section near an outer end, a converging frusto-conical inner section near an inner end and an axial through-opening extending from the outer end to the inner end along the first direction (FIG. 1).
Regarding claim 6, Mazzei, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Mazzei further discloses the diverging component comprises an elongated body (the farthest right portion of 25 to 45) having a cylindrical inner section near an inner end, a diverging frusto-conical 
Regarding claim 8, Mazzei, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Mazzei further discloses the converging component comprises teeth (the portions of the throat sections between ports 41) extending from an inner end of the converging component along the first direction and wherein the teeth couple with an inner end of the diverging component (FIG. 1, 3; Col. 2 line 11-22).
Regarding claim 9, Mazzei, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 5.
Mazzei is silent regarding the converging component comprises fins located on an outer surface of the converging frusto-conical section.
According to Applicant’s Specification (see pages 3-4) the presence of fins on the exterior of the converging component is described only as being present.  Conversely, the prior art according to Mazzei employs a more streamlined exterior of the converging portion.  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use fins on the exterior of the converging component because Applicant has not disclosed that the fins provide an advantage, are used for a particular purpose, or solve a stated problem.  One of ordinary skill in the art, furthermore, would have expected the exterior of the converging component of Mazzei, and Applicant’s invention, to perform equally well because both exterior surfaces of the converging component perform the same function of placement within the T-joint.
Therefore, it would have been prima facie obvious to modify Mazzei to obtain the invention as specified in Claim 9 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Mazzei.

Mazzei is silent regarding the diverging component comprises fins located on an outer surface of the diverging frusto-conical section.
According to Applicant’s Specification (see pages 3-4), the presence of fins on the exterior of the diverging component is described only as being present.  Conversely, the prior art according to Mazzei employs a more streamlined exterior of the diverging portion.  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use fins on the exterior of the diverging component because Applicant has not disclosed that the fins provide an advantage, are used for a particular purpose, or solve a stated problem.  One of ordinary skill in the art, furthermore, would have expected the exterior of the diverging component of Mazzei, and Applicant’s invention, to perform equally well because both exterior surfaces of the diverging component perform the same function of placement within the T-joint.
Therefore, it would have been prima facie obvious to modify Mazzei to obtain the invention as specified in Claim 10 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Mazzei.
Regarding claim 13, Mazzei, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Mazzei further discloses the T-joint component comprises one of stainless steel, cast steel, non-corrosive metal, ceramic, composite or polymer material (Col. 3 line 31-36).
Regarding claim 14, Mazzei, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.

Regarding claim 15, Mazzei, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Mazzei further discloses the first fluid comprises one of wine, tea, cider, coffee, probiotic liquid, water, or gasoline (Col. 1 line 4-7).
Regarding claim 16, Mazzei, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Mazzei further discloses the second fluid comprises one of air, oxygen, gas, food additives, or liquid (Col. 1 line 4-7).
Regarding claim 19, Mazzei discloses a method for introducing a second fluid into a first fluid comprising:
providing a Venturi device 10 comprising a T-joint component (see FIG. 1), a converging component (25 at 31) and a diverging component (25 at 32), wherein the T-joint component comprises a first elongated tube 16/17 extending along a first direction (horizontal as seen in FIG. 1) and a second elongated tube 11 extending along a second direction (vertical as seen in FIG 1) being perpendicular to the first direction, wherein said first elongated tube comprises a first inlet port 22 and an outlet port 23 and a first though-opening (through 16, 11, and 17 along the central axis of flow 15) extending from the first inlet port to the outlet port along the first direction and wherein said second elongated tube is integral with the first elongated tube and comprises a second inlet port 21 and a second though-opening (through insert 20) communicating with the first through-opening and extending along the second direction from the second inlet port to an inner section of the first though-opening; 

wherein the diverging component has a diverging angle and is shaped and dimensioned to slip fit within the first through-opening of the first elongated tube through the outlet port and comprises a cross-section that increases along the first direction from the inner section of the first though-opening to the outlet port; and
wherein the converging component is coaxially aligned with the diverging component along the first direction (along central axis of flow 15);
introducing the first fluid into the converging component through the first inlet port and flowing the first fluid toward the inner section of the first though-opening (Col. 2 line 45-68);
drawing the second fluid into the inner section of the first through-opening from the second inlet port through the second through-opening (Col. 3 line 6-15);
mixing the second fluid with the first fluid in the inner section of the first through-opening thereby forming a mixed fluid (Col. 3 line 6-15); and
flowing the mixed fluid through the diverging component and exiting the mixed fluid through the outlet port (FIG. 1, 4; Col. 1 line 46-Col. 2 line 34, Col. 2 line 45-68, Col. 3 line 6-15).
Mazzei is silent regarding the converging angle in the range of 15 to 25 degrees relative to the first direction and the diverging angle in the range of 5 to 8 degrees relative to the first direction.
However, Cheng teaches a Venturi device 22 with a converging component (at 24) comprises a converging angle 30 (about 21 degrees) in the range of 15 to 25 degrees relative to the first direction (vertical in FIG. 3) (FIG. 3 Col. 18 line 12-17).

Furthermore, Maslak teaches a Venturi device 1 with a diverging component (at 8) comprises a diverging angle (preferably between 4 and 10 degrees) in the range of 5 to 8 degrees relative to the first direction (FIG. 1; Paragraph 32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Mazzei by making the diverging angle between 4 and 10 degrees, which encompasses the range 5 to 8 degrees, as taught by Maslak, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art as well as since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 20, Mazzei, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 19.
Mazzei further discloses the first fluid comprises one of wine, tea, cider, coffee, probiotic liquid, water, or gasoline (Col. 1 line 4-7).
Regarding claim 21, Mazzei, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 19.
Mazzei further discloses the second fluid comprises one of air, oxygen, gas, food additives, or liquid (Col. 1 line 4-7).

s 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzei in view of Cheng in further view of Maslak, in further view of Hanada (U.S. Patent 8,845,178).
Regarding claim 7, Mazzei, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Mazzei is silent regarding first and second O-rings surrounding the converging component and the diverging component, respectively.
However, Hanada teaches first and second O-rings (best seen in FIG. 11a at the ends and along the outer surface of the components) surrounding the converging component 2 and the diverging component 36, respectively (FIG. 11a).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Mazzei by adding O-rings surrounding the converging and diverging components, as taught by Hanada, for the purpose of creating a more reliable seal than the contact seal created by the components of Mazzei.
Regarding claim 11, Mazzei, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Mazzei is silent regarding first and second gaskets integral with an outer end of the converging component and the outer end of the diverging component, respectively.
However, Hanada teaches first and second gaskets (best seen in FIG. 11a at the ends and along the outer surface of the components) integral with an outer end of the converging component 2 and the outer end of the diverging component 36, respectively (FIG. 11a).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Mazzei by adding gaskets to the outer ends of the converging and diverging components, as taught by Hanada, for the purpose of creating a more reliable seal than the contact seal created by the components of Mazzei.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mazzei in view of Cheng in further view of Maslak, in further view of Hanada, in further view of Ebel (U.S. Patent 5,893,591).
Regarding claim 12, Mazzei, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 11.
Mazzei is silent regarding the first and second gaskets comprise a triangular cross-section.
However, Ebel teaches the use of a seal 23 with a triangular cross-section (FIG. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Mazzei by adding a seal with a triangular cross-section, as taught by Ebel, for the purpose of creating a more reliable seal than the contact seal created by the components of Mazzei and a larger sealing surface than a traditional O-ring.

Claims 17, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzei in view of Cheng in further view of Maslak, in further view of Kanel (U.S. Patent 6,000,551) in view of Schneider (U.S. Patent 8,360,630).
Regarding claim 17, Mazzei, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Mazzei is silent regarding a static mixer configured to be attached to a distal end of the diverging component.
However, Kanel teaches a static mixer 84 is utilized to further mix the fluids configured to be attached to a fluid flow path (FIG. 5; Col. 26 line 48-56).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Mazzei by adding a static mixer to the distal end of the diverging component, as taught by Kanel, 
While Kanel is silent regarding the exact geometry of the microbubble generator 84, it is taught that the microbubble generator has a series of small fins and is designed similar to a static mixer.  Schneider teaches the geometry of a static mixer utilizing small fins to cause the fluid to change directions frequently.  Therefore, it is obvious to understand that the microbubble generator of Kanel could have the design as taught by Schneider, as Schneider is a known static mixer design utilizing fins.
Regarding claim 18, Mazzei, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 17.
Mazzei is silent regarding the static mixer comprises a converging body and fins extending from a distal end of the static mixer along the first direction.
However, Kanel, utilizing the standard geometry of a static mixer, which known in the art and exemplified by Schneider, teaches the static mixer comprises a converging body (Schneider FIG. 1) and fins (Schneider 2e) extending from a distal end of the static mixer along the first direction (Schneider FIG. 1; Kanel FIG. 5; Col. 26 line 48-56).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Mazzei by utilizing the static mixer comprising a converging body with fins extending from the distal end therefrom, as taught by Kanel utilizing the teachings of Schneider, for the purpose of providing additional means for mixing the fluid prior to flowing to the end of the flow path.
Regarding claim 22, Mazzei, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 19.
Mazzei is silent regarding the Venturi device further comprises a static mixer configured to be attached to a distal end of the diverging component, and wherein the static mixer comprises a converging body and fins extending from a distal end of the static mixer along the first direction.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Mazzei by utilizing a static mixer comprising a converging body with fins extending from the distal end of the diverging component, as taught by Kanel utilizing the teachings of Schneider, for the purpose of providing additional means for mixing the fluid prior to flowing to the end of the flow path.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eckert (U.S. Patent 4,634,560) teaches a Venturi insert with a converging angle of about 12-18 degrees and a diverging angle of about 7-13 degrees (FIG 2; Col. 5 line 52-55).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984.  The examiner can normally be reached on Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753